FILED
                             NOT FOR PUBLICATION                            MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN MANUEL ANGULO-MORGAN,                       No. 06-72089

               Petitioner,                       Agency No. A078-246-960

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Juan Manuel Angulo-Morgan, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s reinstatement of a prior order of removal. We have

jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our review of a reinstatement order is limited to the agency’s compliance

with the reinstatement regulations at 8 C.F.R. § 1241.8. Garcia de Rincon v. Dep’t

of Homeland Security, 539 F.3d 1133, 1137 (9th Cir. 2008) (listing the three

determinations underlying a reinstatement order that may be reviewed). Angulo-

Morgan does not challenge the agency’s compliance with the reinstatement

regulations. Accordingly, we deny the petition for review. See Padilla v.

Ashcroft, 334 F.3d 921, 925 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                         2                                     06-72089